Filed 5/9/16 P. v. Miller CA4/1
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


                    COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                  DIVISION ONE

                                           STATE OF CALIFORNIA



THE PEOPLE,                                                         D069012

         Plaintiff and Respondent,

         v.                                                         (Super. Ct. No. SCS279592)

MARK MILLER,

         Defendant and Appellant.


         APPEAL from a judgment of the Superior Court of San Diego County, Ana

Espana and Garry G. Haehnle, Judges. Affirmed.

         Wayne C. Tobin, under appointment by the Court of Appeal, for Defendant and

Appellant.

         No appearance for Plaintiff and Respondent.

         Mark Miller appeals a judgment following his guilty plea to one count of

possession of a controlled substance while in prison (Pen. Code, § 4573.6).1




1        All statutory references are to the Penal Code.
                   FACTUAL AND PROCEDURAL BACKGROUND

        In June 2015, a complaint charged Miller with one count of possession of a

controlled substance while in prison (§ 4573.6) and alleged he had two prior strike

convictions (§§ 667, subds. (b)-(i), 1170.12, 668). In July, pursuant to a plea agreement,

Miller pleaded guilty to one count of possession of a controlled substance while in prison

(§ 4573.6). His plea form stated that he was induced to plead guilty by the stipulated

prison term of two years consecutive to his current prison sentence and dismissal of the

remainder of the complaint. As part of his guilty plea, Miller waived his right to appeal

that stipulated sentence. The trial court questioned Miller regarding the plea agreement

and waiver of his constitutional rights, found a factual basis for his plea, and accepted his

guilty plea and admissions. Miller admitted that on or about March 17, 2014, he illegally

and knowingly possessed a controlled substance while in prison. At sentencing, the trial

court imposed the stipulated sentence of two years in prison, consecutive to his current

prison sentence, in accordance with Miller's guilty plea and imposed certain fines and

fees.

        Miller timely filed a notice of appeal. The trial court denied his request for a

certificate of probable cause.

                                       DISCUSSION

        Miller's appointed counsel has filed a brief summarizing the facts and proceedings

below. Counsel presents no argument for reversal of the judgment, but asks this court to

review the record for error as mandated by People v. Wende (1979) 25 Cal.3d 436 and

Anders v. California (1967) 386 U.S. 738. Counsel identifies the following possible, but

                                              2
not arguable, issues for our review: (1) was Miller properly advised of his constitutional

rights prior to his guilty plea; (2) was there a factual basis for his guilty plea; and (3) was

the sentence imposed by the trial court in accordance with his guilty plea?

       We granted Miller permission to file a supplemental brief on his own behalf, but

he has not responded. A review of the record pursuant to People v. Wende, supra, 25

Cal.3d 436 and Anders v. California, supra, 386 U.S. 738 has disclosed no reasonably

arguable appellate issues. Miller has been competently represented by counsel on this

appeal.

                                       DISPOSITION

       The judgment is affirmed.




                                                                              McDONALD, J.

WE CONCUR:


BENKE, Acting P. J.


IRION, J.




                                               3